Citation Nr: 9925697	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  96-18 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1959 to June 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which effectuated a June 1995 Board decision 
granting service connection for bilateral hearing loss.  In 
effectuating that decision, the RO assigned a noncompensable 
(zero percent) evaluation.


FINDING OF FACT

Each of the veteran's ears manifests 45 percent average 
puretone decibel hearing loss with speech recognition scores 
of 96 percent which equates to Level I hearing, bilaterally.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.85-4.87, Diagnostic Code 6100 (1998 & 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Board decision rendered in June 1995 granted service 
connection for bilateral hearing loss.  That decision was 
effectuated by a February 1996 rating decision which assigned 
a noncompensable (zero percent) disability evaluation, 
effective as of August 1990.  The veteran responded by filing 
a notice of disagreement with respect to the noncompensable 
evaluation.  As this is a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a), which gives rise 
to the VA's duty to assist.  See Fenderson, 12 Vet. App. at 
127 (applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims).  Under these circumstances, the VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection 
through the present.  Fenderson, 12 Vet. App. at 125-127, 
citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 98 (1996); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  See also 38 C.F.R. § 4.2 (ratings to 
be assigned "in the light of the whole recorded history.")  
The Board finds that all relevant evidence has been obtained 
and that no further duty is required under the provisions of 
38 U.S.C.A. § 5107.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990). 

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  The Board observes 
that, in evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.87) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.87) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6103.  See 38 C.F.R. §§ 4.85(b), 4.87, 
Diagnostic Codes 6100-6110 (1998 & 1999).

By regulatory amendment effective June 10, 1999, changes were 
made to the schedular criteria for evaluation of hearing 
loss.  See 64 Fed. Reg. 25208, 25209 (1999).  Where the law 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board is therefore required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
evaluation for the veteran's bilateral hearing loss is 
warranted.  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  Id.; Rhodan v. West, 12 Vet. App. 
55, 57 (1998).  It is reported in the explanation regarding 
the revisions in the Federal Register however, that the 
revisions of the sections addressing ear and other sense 
organs are part of the overall revision of the rating 
schedule based on factors such as medical advances rather 
than representing liberalizing interpretations of 
regulations.  See 64 Fed. Reg. 25202, 25204 (1999).  In any 
event, the Board notes that the differences between the 
former criteria and the revised criteria in cases such as the 
one on appeal are relatively inconsequential; thus, the Board 
finds that the veteran has not been prejudiced by applying 
the new regulations in the first instance.  Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).

In assigning a noncompensable evaluation, the RO relied on a 
February 1994 VA audiological evaluation.  The report from 
that evaluation showed puretone thresholds, in decibels, were 
as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
15
20
40
65
35
LEFT
20
25
40
55
35

Speech recognition scores were 94 percent for the right ear 
and 96 percent for the left.  Based on these findings, the 
examiner concluded that the veteran demonstrated mild to 
moderate sensorineural bilateral hearing loss.  

In connection with this appeal, the veteran was afforded two 
additional VA audiological evaluations in April 1996 and June 
1998.  The report from the April 1996 evaluation revealed the 
following puretone thresholds: 




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
25
55
70
37
LEFT
25
35
55
65
45


When evaluated in June 1998, puretone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
25
30
55
70
45
LEFT
25
30
60
65
45

Both April 1996 and June 1998 reports disclosed speech 
recognition scores to be 96 percent for each ear.

Applying both the former and the revised criteria found in 
38 C.F.R. § 4.87 at Table VI to the veteran's examination 
results yields a numerical designation of I for each ear 
(between 0 and 49 percent average puretone decibel hearing 
loss, with between 92 and 100 percent speech discrimination).  
Entering the category designations for each ear into Table 
VII produces a disability percentage evaluation of zero 
percent, under Diagnostic Code 6100.  The Board thus finds 
that the veteran's bilateral hearing loss was properly 
assigned a noncompensable evaluation under Diagnostic Code 
6100.  Hence, the Board can only conclude that the 
preponderance of the evidence is against the veteran's claim 
for an initial compensable evaluation under both the former 
and the revised criteria.

The Board has also considered the veteran's statements that 
his bilateral hearing loss warrants a compensable evaluation.  
In several written statements, the veteran asserts that he is 
unable to distinguish what people are saying unless he looks 
directly at them.  However, the veteran simply has not shown, 
by competent medical evidence, that his service-connected 
bilateral hearing loss has increased to a level in excess of 
the currently assigned noncompensable level under 38 C.F.R. 
§ 4.87.  His contentions are insufficient to establish 
entitlement to a compensable evaluation for defective hearing 
because "...disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann, 3 Vet. App. at 349.  
Here, the mechanical application clearly establishes a 
noncompensable disability evaluation under Diagnostic Code 
6100. 

Finally, the Board finds, as did the RO, that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating standards.  See 38 C.F.R. 
§ 3.321(b)(1).  The Board has considered the veteran's 
statements that he is currently employed as a machine 
operator where his bilateral hearing loss effects his job 
performance.  However, the veteran has failed to submit 
specific evidence indicating that his bilateral hearing loss 
has markedly interfered with his earning capacity or 
employment status.  Therefore, the Board finds that criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown 8 
Vet. App. 218, 227 (1995).

In denying the veteran's claim, the Board has carefully 
reviewed the entire record but does not find the evidence to 
be so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107.


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

